Title: To Thomas Jefferson from Thomas Auldjo, 14 September 1801
From: Auldjo, Thomas
To: Jefferson, Thomas


Honble Sir
Cowes 14 Septemr 1801
Having had the honor & advantage of your friendship & protection now for a considerable number of years it would very ill become me to be indifferent to your concerns whether publick or private—
Your late elevation to the highest Station in the United States has given me the greatest satisfaction & as I am certain the publick good will be always in your view & intention so I trust that will receive the gratefull cooperation & assistance of all well disposed men in the execution of your arduous undertaking at this perilous moment—
The navigation of the United States had been for a considerable time uninterrupted in these parts; lately it has received a little check in my neighbourhood here by the detention & sending into port of sundry ships from the U.S. with valuable Cargoes going into Havre de Grace the Blockade of which has been overlooked by the Merchants with you—I gave immediate information of this business to Mr King & I hope the representation made by him in consequence will procure the release of the Ships detained—
We have had an abundant crop of all grain this season, but the effects have hitherto not been felt in the beneficial manner expected—the reduction of the price of wheat has only reached 14/ the Winchester bushel & altho we may think from the abundance of the crop well saved that we have a right to expect a greater reduction in price, yet I am of opinion that from the Old Stock having been quite exhausted, the price for the year will not go Under 12/ ⅌ bushel
I beg leave to add my best wishes for your health & prosperity & that I am with great truth
Honble Sir Your much obliged & very obedient Servt
Thomas Auldjo
